Name: 80/1083/EEC: Commission Decision of 7 November 1980 on the transfer, within the territory of the United Kingdom, of 100 000 tonnes of cereals held by the United Kingdom intervention agency (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-25

 Avis juridique important|31980D108380/1083/EEC: Commission Decision of 7 November 1980 on the transfer, within the territory of the United Kingdom, of 100 000 tonnes of cereals held by the United Kingdom intervention agency (Only the English text is authentic) Official Journal L 316 , 25/11/1980 P. 0020****( 1 ) OJ NO L 105 , 2 . 5 . 1969 , P . 4 . ( 2 ) OJ NO L 50 , 22 . 2 . 1978 , P . 4 . COMMISSION DECISION OF 7 NOVEMBER 1980 ON THE TRANSFER , WITHIN THE TERRITORY OF THE UNITED KINGDOM , OF 100 000 TONNES OF CEREALS HELD BY THE UNITED KINGDOM INTERVENTION AGENCY ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1083/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 787/69 OF 22 APRIL 1969 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN CEREALS AND RICE ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 354/78 ( 2 ), AND IN PARTICULAR ARTICLE 4 ( 1 ) ( G ) THEREOF , WHEREAS , ON ACCOUNT OF THE LARGE SIZE OF THE 1980 HARVEST IN THE UNITED KINGDOM AND THE DEPRESSION IT HAS CAUSED ON THE MARKET , THE UNITED KINGDOM INTERVENTION AGENCY HAS BEEN OBLIGED TO BUY-IN VERY LARGE QUANTITIES OF CEREALS ; WHEREAS , IN SO DOING , IT HAS PRACTICALLY REACHED THE LIMIT OF ITS STORAGE CAPACITY ; WHEREAS THERE IS A RISK THAT IT MAY SHORTLY NO LONGER BE ABLE TO ACCEPT THE CEREALS OFFERED TO IT ; WHEREAS , ON 2 OCTOBER 1980 , UNITED KINGDOM ASKED THE COMMISSION TO AUTHORIZE ITS INTERVENTION AGENCY TO TRANSFER 100 000 TONNES OF BARLEY AND COMMON WHEAT HELD IN INTERVENTION STORAGE IN THE SURPLUS ZONES TO CERTAIN WAREHOUSES SITUATED IN PORTS AND THE CONSUMPTION ZONES IN ITS TERRITORY ; WHEREAS A REVIEW OF THE STORAGE CAPACITIES AND REQUIREMENTS OF THE MEMBER STATE IN QUESTION HAS SHOWN THAT THE UNITED KINGDOM ' S APPLICATION SHOULD BE GRANTED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM INTERVENTION AGENCY IS HEREBY AUTHORIZED TO TRANSPORT A TOTAL QUANTITY OF SOME 100 000 TONNES OF BARLEY AND COMMON WHEAT HELD IN STOCK IN CERTAIN SURPLUS ZONES WITHIN THE COUNTRY TO WAREHOUSES SITUATED IN CONSUMPTION ZONES AND IN CERTAIN PORTS IN THE UNITED KINGDOM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 7 NOVEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT